DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alex Nagorniy on 02/18/2021. 
The application has been amended as follows: 
Claim 1: A surgical suture snare assembly, comprising: 
an anchor capable of being fixated in bone and having at least one passage and a suture engagement feature; 
a first suture having a noose on a first portion of at least a first limb and having a second portion passing through the passage and connected to the suture engagement feature of the anchor; and 
a second suture having at least a first free suture limb which is capable of being passed through tissue to be repaired and having at least one end passable through the noose to enable incremental tensioning of the tissue after the anchor is fixated in bone, the noose strangulating the first free suture limb when tension is applied to at least one of the first free suture limb and the noose, 
wherein the first free suture limb forms a knot with another limb of the second suture, the knot being configured to be advanced distally to strangulate the first free suture limb within the noose; and 
wherein the suture engagement feature is positioned on a distal-most, terminal end of the anchor; and 
wherein a knot of the first suture engages the suture engagement feature at the distal-most end of the anchor.
Claim 2 is canceled. 
Claim 3 is canceled. 
Claim 10: A surgical suture snare assembly, comprising: 
an anchor capable of being fixated in bone and having at least one passage and a suture engagement feature; 
a first suture having a noose on a first portion of at least a first limb and having a second portion passing through the passage and connected to the suture engagement feature of the anchor; and 
a second suture having at least a first free suture limb which is capable of being passed through tissue to be repaired and having at least one end passable through the noose to enable incremental tensioning of the tissue after the anchor is fixated in bone, the noose strangulating the first free suture limb when tension is applied to at least one of the first free suture limb and the noose, 
wherein the suture engagement feature is positioned on a distal-most, terminal end of the anchor; and 
wherein a knot of the first suture engages the suture engagement feature at the distal-most end of the anchor.
Claim 11 is canceled. 
Claim 15: A surgical suture snare assembly, comprising: 
an anchor capable of being fixated in bone and having at least one passage and a suture engagement feature; 
a first suture having a noose on a first portion of at least a first limb and having a second portion passing through the passage and connected to the suture engagement feature of the anchor; and 
a second suture having at least a first free suture limb which is capable of being passed through tissue to be repaired and having at least one end passable through the noose to enable incremental tensioning of the tissue after the anchor is fixated in bone, the noose strangulating the first free suture limb when tension is applied to at least one of the first free suture limb and the noose, 
wherein the noose of the first suture is disposed within the passage of the anchor; and 
wherein the suture engagement feature is positioned on a distal-most, terminal end of the anchor; and 
wherein a knot of the first suture engages the suture engagement feature at the distal-most end of the anchor.
Claim 16 is canceled. 
Claim 17 is canceled. 
Allowable Subject Matter
Claims 1, 4-10, 12-15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a surgical filament snare that includes the combination of recited limitations in claims 1, 10, and 15. The art alone or in combination did not teach wherein the noose strangulating the first free suture limb when tension is applied to at least one of the first free suture limb and the noose, wherein the first free suture limb forms a knot with another limb of the second suture, the knot being configured to be advanced distally to strangulate the first free suture limb within the noose; and wherein the suture engagement feature is positioned on a distal-most, terminal end of the anchor; and wherein a knot of the first suture engages the suture engagement feature at the distal-most end of the anchor. The closet prior art of record Kaiser et al. (U.S. Patent Publication No. 2009/0082805 A1) fails to disclose the above limitations and would not be obvious to modify since the suture engagement feature is a post residing within the anchor bore proximal of the distal bone engaging tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771